             Case 1:19-cr-00233-LAK Document 65 Filed 06/21/21 Page 1 of 2


                                         BRACEWELL
                                                                   June 21, 2021


                                                                                                                  VIAECF
Honorable Lewis A. Kaplan
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

                 Re:      United States v. Abdel-Wadood, 19 Cr. 233

Dear Judge Kaplan:

                 I write to request a modification of Mustafa Abdel-Wadood's bail conditions, to

which the government has consented.

                 At present, Mr. Abdel-Wadood is at liberty on a $10 million bond, signed by four

co-signors and secured by two properties, each with equity of more than $5 million. One of those

properties, which is owned by one of the co-signors, is an apartment at 151 East 58th Street,

Apt. 48B, New York, New York. The co-signor would like to sell the apartment, and a buyer has

been identified. The sale, however, cannot be consummated unless the confession of judgment

filed against the apartment is satisfied. The proposed modification is to remove the apartment

from the collateral securing the bond, leaving the four co-signors in place, along with one property,

a home on Long Island, worth $7 .5 million net of mortgages.

                 As the Court knows, Mr. Abdel-Wadood has been released on bail since late May

2019. In that more than two-year period, he has been fully compliant with the conditions of his




Paul Shechtman            T; +1.212.508.6107      F; +1.800.404.3970
Partner                   1251 Avenue of the Americas, 49th Floor, New York, New York 10020-1100
                          paul.shechtman@bracewell.com          bracewell.com


AUSTIN    CONNECTICUT   DALLAS   DUBAI   HOUSTON      LONDON     NEW YORK      SAN ANTONIO         SEATTLE   WASHINGTON, DC
            Case 1:19-cr-00233-LAK Document 65 Filed 06/21/21 Page 2 of 2


                                        BRACEWELL

June 21, 2021
Page2


release. His Pre-Trial Services Officer, DayShawn Bostic, considers him a model releasee. His

geographic limits have been extended from the building where he initially resided to the Southern

and Eastern Districts of New York with travel to Washington, D.C., where his son is in college.

The ankle bracelet that he was originally required to wear has long been removed. He is here (and

intends to stay here) until the lead defendant in his case is extradited from England to the Southern

District for trial. That has proven to be a protracted process.

                As noted, the government agrees that a confession of judgment on the 58th Street

apartment is no longer necessary to ensure Mr. Abdel-Wadood's presence.                       The proposed

modification reflects that fact.


                                                           Respectfully submitted,

                                                           is/ Paul   p::ti~
                                                           Paul Shechtman
PS:wr
cc:   AUSA Andrew Thomas
      P.O. DayShawn Bostic




AUSTIN   CONNECTICUT   DALLAS   DUBAI   HOUSTON   LONDON   NEW YORK   SAN ANTONIO   SEATTLE   WASHINGTON, DC
